Citation Nr: 1409049	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.








INTRODUCTION

The Veteran served on active duty from May1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the issues on appeal must be remanded for further necessary development before a decision can be made so that they will be afforded every due consideration. 

A VA psychiatric examination was last performed in December 2010 and is now over three years old.  Private treatment records dated in 2011 reflect that the Veteran has reported worsening symptoms since his retirement from work in April 2011.  Thus, a new VA examination is necessary to evaluate the current level of severity of his PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Because the issue of entitlement to TDIU is dependent on the development and outcome of the initial rating of the Veteran's PTSD, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his PTSD.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Then, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review prior to the examination.  The examiner must indicate in the examination report that the claims file has been reviewed. 

The examiner must record all pertinent clinical findings and assign a Global Assessment of Functioning (GAF) score, with an explanation of why that score was assigned.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the following: 
a) The significance of the GAF score of 40 assigned in an August 2008 private psychiatric examination report as an indicator of occupational and social impairment due to the Veteran's PTSD, and whether that score is consistent with the clinical findings in that report. 
b) The current degree of occupational and social impairment caused by the Veteran's PTSD symptoms, supported by a complete explanation. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


